Exhibit 10.2 FORM OF RESTRICTED STOCK UNIT AGREEMENT H.B. FULLER COMPANY RESTRICTED STOCK UNIT AWARD AGREEMENT (Under the H.B. Fuller Company 2016 Master Incentive Plan) THIS AGREEMENT , dated as of , 20, is entered into between H.B.Fuller Company, a Minnesota corporation (the “Company”), and , an employee of the Company or an affiliate of the Company (“Participant”). WHEREAS , the Company, pursuant to the H.B. Fuller Company 2016 Master Incentive Plan (the “Plan”), wishes to award to Participant Restricted Stock Units, representing the right to receive shares (“Shares”) of common stock, par value $1.00 per share, of the Company (“Common Stock”), subject to certain restrictions and on the terms and conditions contained in this Agreement and the Plan; WHEREAS , Participant’s rights to receive Shares of Common Stock hereunder are sometimes referred to as “Restricted Stock Units” in this Agreement. NOW, THEREFORE , in consideration of the premises and agreements set forth herein, the parties hereto hereby agree as follows: 1.
